The Honorable Jimmie Don McKissack State Representative 3418 Highway 65 South Pine Bluff, Arkansas 71601
Dear Representative McKissack:
This is in response to your request for an opinion concerning the interpretation of a municipal ordinance. You have asked whether the language found in section 29-37 of the ordinance attached to your request requires the owner of record to be the actual applicant in order to seek rezoning. I regret that I am unable to opine as to the proper interpretation of the ordinance attached to your request.
This office, in an opinions context, ordinarily concerns itself with matters of state law, and does not construe the language of municipal ordinances. See Op. Att'y Gen. 97-038, 97-080, and 95-079. The construction of such ordinances necessarily involves a determination of the intent of the city council. I lack the resources and the authority to undertake an inquiry into the city council's intent in enacting a particular measure. Construction of such an ordinance is a matter to be addressed by the city attorney, or other local counsel to whom the city usually looks for advice. See Op. Att'y Gen. 94-260.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General